Certiorari dismissed, March 7, 2011



                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILFREDO GONZALEZ LORA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:98-cr-00358-LMB-4; 1:09-cv-01008-LMB)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.     Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilfredo Gonzalez Lora seeks to appeal the district

court’s    order      construing           his   complaint           as     a     successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion and dismissing it

for lack of jurisdiction and the order denying his Fed. R. Civ.

P. 59(e) motion.         The orders are not appealable unless a circuit

justice    or    judge   issues       a    certificate     of    appealability.                28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue     absent   “a    substantial       showing        of    the       denial    of    a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)            (2006).         A

prisoner        satisfies      this        standard      by     demonstrating             that

reasonable       jurists      would       find   that    any     assessment          of    the

constitutional      claims      by    the    district     court       is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Lora has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED

                                             2